Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00801-CV

                                     PMSALS 1, LLC,
                                        Appellant

                                              v.

   AMERICAN OPPORTUNITY FOR HOUSING-PERRIN OAKS, LLC; American
  Opportunity for Housing, Inc., David Starr, and Fidelity National Title Insurance Company,
                                          Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-13524
                       Honorable Janet P. Littlejohn, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellant.

       SIGNED July 16, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice